FILED
                              NOT FOR PUBLICATION                           MAR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FERDINANDUS HUDI SANTOSA; et                     No. 07-72593
al.,
                                                 Agency Nos. A096-353-196
               Petitioners,                                  A096-353-197
                                                             A096-353-199
  v.                                                         A096-353-200

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Fernandus Hudi Santosa and his family, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny

the petition for review.

      Substantial evidence supports the BIA’s finding that petitioners failed to

establish past persecution because the harassment and discrimination petitioners

experienced as a result of their Christian religion did not rise to the level of

persecution, see id. at 1059-60, and Indonesian authorities were able to control the

protesters at petitioners’ 1999 concert, see Nahrvani v. Gonzales, 399 F.3d 1148,

1154 (9th Cir. 2005). In addition, we reject petitioners’ contention that the BIA

erred because it did not expressly state it considered the harm of their past

experiences in Indonesia cumulatively. See Najmabadi v. Holder, 597 F.3d 983,

990 (9th Cir. 2010) (“[t]he [BIA] does not have to write an exegesis on every

contention.”) (internal quotes omitted).

      Substantial evidence also supports the BIA’s finding that petitioners failed to

establish a well-founded fear of future persecution because they did not show

sufficient individualized risk, cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.

2004), and they failed to establish a pattern or practice of persecution by forces the

government was unable or unwilling to control, see Lolong v. Gonzales, 484 F.3d

1173, 1180 (9th Cir. 2007) (en banc). Accordingly, petitioners’ asylum claim fails.

      PETITION FOR REVIEW DENIED.


                                            2                                      07-72593